disciplinary proceedings in which the sole issue to be determined is the
                extent of discipline to be imposed. SCR 111(7), (8).
                            It is so ORDERED.




                                                                                J.
                                                    Hardesty


                                                                            ,   J.
                                                    Douglas


                                                                                J.




                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Brian M. Jones
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 194Th e